        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER,                    :              No. 4:15-CV-0951
                      Plaintiff :
                                :              Honorable Mark A Kearney
            v.                  :
                                :
PENNSYLVANIA DOC, ET AL.,       :              Electronically Filed Document
                                :
                   Defendants :                Complaint Filed May 15, 2015

                BRIEF IN SUPPORT OF MOTION TO DISMISS
               COMPLAINT BY TORRANCE STATE HOSPITAL
      Torrance State Hospital (“THS”) joins the Motion to Dismiss the Second

Amended Complaint (Doc. 237) previously filed by Defendants, Adamson, Alvord,

Burt, Byrne, Caro, Cleaver, Collins, Commonwealth of Pennsylvania, Cowan,

Crawford, Falcione, Fallon, Gardner, Gilmore, Harry, Horner, Jeremiah, Jones,

Kelley, Kerns-Barr, Killeen, King, Kuzar, Longenderfer, Luscavage, McKeehan,

Miller, Mooney, Morton, Nichtman, Pennsylvania Department of Corrections

(“DOC” or “Department”), Rand, Rivera, Romig, SCI-Somerset, SCI-Waymart,

Sanders, Shawley, Shreve, Stickles, Stracco, Valko, Varner, Waine, and Wetzel

(“DOC Defendants”), and the Pennsylvania Office of Attorney General (“OAG”)

(altogether as “Commonwealth Defendants”).

      The Complaint impermissibly joins disparate claims not arising out of the same

transaction, occurrence, or series of transactions or occurrences and it fails to state a

claim upon which relief may be granted against THS. Plaintiff has been afforded
          Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 2 of 13




leave multiple times to remedy the inadequate pleading and has failed to do so. For

these reasons, the Court should dismiss the Complaint with prejudice.

                           PROCEDURAL HISTORY

        This case began when Plaintiff filed his initial Complaint on May 15, 2015.

(Doc. 1). Numerous motions were filed and Court conferences were held related to a

variety of matters. The Court entered an Order “to address the motions that Snider

has most recently filed” and to “set forth, in clear and precise terms, how this

litigation will proceed going forward”. (Doc. 139). As Plaintiff previously missed his

deadline to file an amended complaint, the Court allowed Plaintiff one “final

opportunity to file an amended complaint”. (Doc. 139).

        Plaintiff filed a Motion for Leave to file an Amended Complaint, with the

proposed pleading. (Docs. 160, 161, 162). Plaintiff's Motion for Leave to file an

Amended Complaint was granted although Plaintiff was specifically advised by the

Court that "no more amendments will be allowed". (Doc. 169 at 13) (emphasis in

original). Then Plaintiff wrote a letter to the Court seeking an opportunity to file a

"Supplementary Complaint" and asserted that he omitted certain claims and

defendants from the prior pleading, despite having previously been given instructions

that it must be complete in all respects. (Doc. 183). Magistrate Judge Schwab1 issued

a Report and Recommendation (“R&R”) addressing a typed version of the Amended


1
    Judge Schwab has since been named the Chief Magistrate Judge.

                                          2
        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 3 of 13




Complaint. (Doc. 198). The R&R recommended that the Amended Complaint be

dismissed for failing to meet relevant pleading standards but recommended that

Plaintiff be granted leave to file another complaint to comply with those standards.

(Doc. 198). The R&R was adopted by the Court, and Plaintiff was afforded leave to

file a second amended complaint (Doc. 215). The Second Amended Complaint

(“Complaint”) was filed on December 21, 2018. (Doc. 237).

      An Order was entered assigning this case to the Honorable Mark A. Kearney of

the United States District Court for the Eastern District of Pennsylvania. (Doc. 243).

Deadlines for responding to the Complaint were vacated while the Court considered

whether or not a limited medical examination should be held on the issue of the

appointment of a guardian ad litem for Plaintiff. (Doc. 246). Proceedings were stayed

for several months. On September 30, 2019, the Court lifted the stay and declined to

impose a guardian ad litem or appoint a counsel through a guardian ad litem for

Plaintiff. (Doc. 293). Defendants were directed to respond to the Complaint. (Doc.

293). Commonwealth Defendants, with the exception of THS, filed a motion to

dismiss the Complaint with a supporting brief.

      THS was served with the complaint on June 24, 2020. THS joined the other

Commonwealth Defendants in filing a motion to dismiss the Complaint, and now

files this supporting brief.




                                          3
        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 4 of 13




                             FACTUAL SUMMARY
      Plaintiff, pro se, is incarcerated by the DOC at SCI Houtzdale. Plaintiff filed a

fifty-two page Complaint joining multiple separate and distinct claims against about

fifty Commonwealth Defendants, and other defendants from Union County, Snyder

County, medical staff, the United States and the District Court2, the Unified Judicial

System of Pennsylvania, and Clinton County. (Doc. 237).

      The Commonwealth Defendants range from the Secretary of Corrections,

superintendents, deputy superintendents, grievance officers, a staff assistant, an

attorney, majors, law librarians, psychological services staff, a hearing examiner, a

unit manager, corrections staff including officers, sergeants, lieutenants, and majors –

for various alleged events that occurred since December 2012. Id. The Complaint

addresses events that occurred at various SCIs of the DOC, Union County, Snyder

County, and in various courts. Id.

      Although not entirely clear, Plaintiff seemingly raises claims against the

various Defendants including being placed in solitary confinement, exclusion from

social services and recreation, failing to accommodate his alleged disability, an

access to courts claim, conditions of confinement, due process, false reports against

him including charges of misconduct, malicious prosecution, confiscation and

destruction of his legal documents and property, loss of his religious items, deliberate

2
 The claims against the federal defendants have been dismissed. (Doc. 434, 435,
437).

                                           4
        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 5 of 13




indifference to his medical or mental health needs, prison transfers, failures to correct

matters he complained of through the grievance process, abuse, various assaults and

batteries against him.

      With respect to THS, Plaintiff claims he was admitted to THS and was

evaluated by a psychiatrist upon admission. (Doc. 237 ¶¶155-56). He alleges his

criminal defense team requested THS staff to evaluate whether his solitary

confinement placement was affecting his mental health and competency, but they did

not. Id. ¶¶157-58. He was treated for three months, after which he was stable, and

THS staff deemed him competent to provide information to a defense attorney and to

make decisions regarding plea negotiations. Id. ¶159, n.26. On October 30, 2013,

Plaintiff was returned to solitary confinement at Coal Township. Id. ¶160. Plaintiff

alleges THS violated his rights under the Americans with Disabilities Act (“ADA”)

and the Rehabilitation Act (“RA”). Id. ¶291.

                           QUESTIONS PRESENTED
      A.     Should the Court dismiss the Complaint with prejudice, or alternatively,

      sever the improperly joined claims and parties into separate civil actions?

      B.     Has Plaintiff failed to state a claim upon which relief can be granted

      against THS under the ADA and RA?




                                           5
           Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 6 of 13




      I.       THE COURT SHOULD DISMISS THE COMPLAINT
               WITH PREJUDICE, OR ALTERNATIVELY, SEVER
               THE IMPROPERLY JOINED CLAIMS AND PARTIES.
      While pro se litigants are held to “less stringent standards that formal pleading

drafted by lawyers” and “a pro se complaint must none the less recite factual

allegations which are sufficient to raise the claimed right to relief beyond the level of

mere speculation, set forth in a “short and plain” statement of a cause of action.

Haynes v. Kerner, 404 U.S. 519, 520-21 (1972); Smith v. Price, et al., No. 3:11-CV-

1581, 2012 WL 6541008 at *5 (Carlson, M.J.). For the reasons that follow, the Court

should dismiss all claims in the Complaint in this case in their entirety with prejudice,

or in the alternative, sever the multiple separate and distinct claims into separate civil

actions.

      Commonwealth Defendants seek to dismiss the Complaint, or in the

alternative, to sever the multiple separate and distinct claims. Rule 20 permits

defendants to be joined in one action if “any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences” and “any question of

law or fact common to all defendants will arise in the action.” Fed. R. Civ. Pro.

20(a)(2).

      As described supra, the Complaint combines multiple events that have no

legal, logical, topical or temporal connection into a single lawsuit. Thus, this



                                            6
        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 7 of 13




Complaint collects a series of distinct claims, involving diverse parties, and disparate

acts which are alleged to have occurred at different times. The joinder of these plainly

divergent claims in a single lawsuit is inappropriate under the rules governing joinder

of defendants in federal litigation. It cannot be said that the allegations in the

Complaint arise out of the same transaction, occurrence or series of transactions or

occurrences or involve questions of law or fact that are common to all Defendants.

      Instead, the Complaint seemingly combines an array of disparate acts,

allegedly committed by various Defendants at various times and institutions over a

period of years. “[G]iven the hodgepodge of claims raised in the . . . complaint,”

Boretsky v. Governor of New Jersey, 433 F. App'x 73, 77 (3d Cir. 2011), this Court

should, in the exercise of its discretion, require Plaintiff to file separate complaints

relating to these factually distinct claims. See e.g., Johnson v. Holt, No. 1:13-CV-

1866, 2015 WL 672127, at *1. (M.D. Pa. Feb. 17, 2015). Finally, permitting Plaintiff

to join multiple disparate claims in a single lawsuit also prevents the Court from

collecting the appropriate filing fee that would otherwise be due for each of the many

factually distinct claims.

      As discussed supra, Plaintiff has already been afforded leave multiple times to

amend his complaint with specific directions from the Court regarding how to do so

and with instructions that amended pleadings must be complete in all respects. (See,

e.g., Doc. 183). Despite multiple opportunities to obtain compliance with the rules,



                                           7
        Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 8 of 13




Plaintiff continues to set forth an inadequate pleading. And there is no indication that

further amendment would remedy these shortcomings.

      Therefore, the Court should dismiss the Complaint with prejudice.

Alternatively, the Court should require that Plaintiff refile his multiple claims in

separate civil actions, each of which should be limited to alleging claims arising out

of the same transaction, occurrence, or series of transactions or occurrences involving

questions of law or fact common to all defendants in the civil action.

      II.    PLAINTIFF HAS FAILED TO STATE A COGNIZABLE
             CLAIM UNDER THE ADA OR RA AGAINST THS.
      The substantive requirements for a claim under the ADA are nearly identical to

those under § 504 of the Rehabilitation Act. McDonald v. Pennsylvania Department

of Public Welfare, 62 F.3d 92, 95 (3d Cir. 1995). Thus, DOC Defendants discuss both

laws simultaneously. “Stated in the ADA's terms, a plaintiff is expected to show that:

(1) he or she is a ‘qualified individual with a disability’; (2) he or she is being

excluded from participation in, or being denied the benefits of some service, program,

or activity by reason of his or her disability; and (3) the entity which provides the

service, program or activity is a public entity.” Id.

      The Complaint altogether fails to address these elements. The disability from

which Plaintiff suffers and the programs he is being denied participation in are all

mysteries here. Therefore, to the extent that Plaintiff raises claims against THS, the

claims should be dismissed.


                                             8
       Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 9 of 13




                                CONCLUSION
     For the foregoing reasons, the Court should grant the Commonwealth

Defendants’ motion to dismiss the Complaint and enter judgment in favor of the

Commonwealth Defendants.



                                             Respectfully submitted,

                                             JOSH SHAPIRO
                                             Attorney General

                                   By:        s/ Lindsey A. Bedell
                                             LINDSEY A. BEDELL
Office of Attorney General                   Deputy Attorney General
15th Floor, Strawberry Square                Attorney ID # 308158
Harrisburg, PA 17120
Phone: (717) 772-3561                        KAREN M. ROMANO
                                             Chief Deputy Attorney General
lbedell@attorneygeneral.gov                  Civil Litigation Section

Date: July 14, 2020                          Counsel for Defendants Adamson,
                                             Alvord, Burt, Byrne, Caro, Cleaver,
                                             Collins, Commonwealth of Pennsylvania,
                                             Cowan, Crawford, Falcione, Fallon,
                                             Gardner, Gilmore, Harry, Horner,
                                             Jeremiah, Jones, Kelley, Kerns-Barr,
                                             Killeen, King, Kuzar, Longenderfer,
                                             Luscavage, McKeehan, Miller, Mooney,
                                             Morton, Nichtman, Pennsylvania DOC,
                                             Rand, Rivera, Romig, SCI-Somerset,
                                             SCI-Waymart, Sanders, Shawley, Shreve,
                                             Stickles, Stracco, Valko, Varner, Waine,
                                             & Wetzel (all of the Pennsylvania
                                             Department of Corrections “DOC”),
                                             Pennsylvania Office of Attorney General,
                                             and Torrance State Hospital “THS”)


                                         9
Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 10 of 13




                                    (altogether as “Commonwealth
                                    Defendants”)




                               10
       Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 11 of 13




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER,                    :              No. 4:15-CV-0951
                      Plaintiff :
                                :              Honorable Mark A Kearney
            v.                  :
                                :
PENNSYLVANIA DOC, ET AL.,       :              Electronically Filed Document
                                :
                   Defendants :                Complaint Filed May 15, 2015

                           CERTIFICATE OF SERVICE
      I, Lindsey A. Bedell, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on July 14, 2020, I

caused to be served a true and correct copy of the foregoing document titled Brief in

Support of Motion to Dismiss Complaint by Torrance State Hospital to the following:

VIA HAND DELIVERY3                      VIA ECF:

Joel Snider, KZ-8124                    Robin A. Read, Esquire
SCI Houtzdale                           McNerney Page Vanderlin and Hall
Pro Se Plaintiff                        433 Market Street
                                        P.O. Box 7
                                        Williamsport, PA 17703
                                        rread@mpvhlaw.com
                                        Counsel for Defendants Union County,
                                        Shaffer, Snyder County Pennsylvania,
3
  This alternative method of service, through staff of the Department, is being used as
a result of the COVID-19 emergency. The Court’s Order dated March 4, 2019 noted a
delay in mail service to Plaintiff and directed Defendants to mail a copy of all filings
to Chambers to forward on to Plaintiff in addition to their “present” service efforts at
that time. (Doc. 263) (emphasis added). Since the Defendants’ method of service has
temporarily changed from their prior services efforts and there is no mail delay from
hand delivery service to Plaintiff, the document is not being simultaneously mailed to
Chambers.
Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 12 of 13




                            Cooper and Union County Prison Board,

                            Cassidy L. Neal, Esquire
                            Matis Baum O'Connor, P.C.
                            912 Fort Duquesne Boulevard
                            Pittsburgh, PA 15222
                            cneal@mbo-pc.com
                            Counsel for Defendants Kaskie, Polmueller,
                            Martinez, Pillai and Herrold

                            Timothy S. Judge, Esquire
                            U.S. Attorney’s Office – Civil Litigation
                            U.S. Courthouse
                            235 N. Washington Avenue
                            Scranton, PA 18507
                            timothy.judge@usdoj.gov
                            Counsel for Defendants The United States,
                            The United States Government, The United
                            States District Court for the Middle District
                            of Pennsylvania and Whittaker

                            Martha J. Gale, Esquire
                            Administrative Office of the Courts
                            1515 Market Street, Suite 1414
                            Philadelphia, PA 19102
                            Martha.gale@pacourts.us
                            Counsel for Defendants Unified Judicial
                            System of Pennsylvania

                            Robert Allen Mix, Esquire
                            Lee Green & Reiter, Inc.
                            115 E. High Street, Lock Drawer 179
                            Bellefonte, PA 16823
                            bmix@lmgrlaw.com
                            Counsel for Defendants Clinton County
                            Correctional Facility, Motter, Bechdel,
                            Notte, Shearer, Richards, Walker and
                            Hughes
Case 4:15-cv-00951-MAK Document 445 Filed 07/14/20 Page 13 of 13




                                 s/ Lindsey A. Bedell
                                 LINDSEY A. BEDELL
                                 Deputy Attorney General
